Citation Nr: 0321865
Decision Date: 08/29/03	Archive Date: 01/21/04

DOCKET NO. 92-24 362                        DATE: AUG 29, 2003

On appeal from the Department of Veterans Affairs Regional Office in Buffalo, New York

THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 percent for major depressive disorder prior to March 2, 1992.

2. Entitlement to an initial evaluation in excess of70 percent for major depressive disorder as of March 2, 1992.

3. Entitlement to an effective date earlier than February 4, 1992, for the grant of service connection for low back disorder with arthritis.

REPRESENTATION

Appellant represented by: New York State Division of Veterans' Affairs

WITNESS AT HEARING ON APPEAL

Appellant



 ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The veteran served on active duty from April 1972 to April 1975.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from October 1995 and July 2000 rating decisions of the Buffalo, New York, Department of Veterans Affairs (VA) Regional Office (RO). In the October 1995 rating decision, the RO granted service connection for major depressive disorder and assigned a 30 percent evaluation, effective March 2, 1992. In the July 2000 rating decision, the RO effectuated the Board's grant of service connection for low back disorder with arthritis and assigned a 20 percent evaluation, effective February 4, 1992.

Initially, the veteran filed a notice of disagreement seeking an earlier effective date for the grant of service connection for major depressive disorder and a higher evaluation for major depressive disorder. In October 1999, the Board granted an earlier effective date of August 12, 1981. That decision is final, and thus that issue is no longer on appeal.

The veteran had perfected appeals as to claims for entitlement to a total rating for compensation based upon individual unemployability and service connection for arthralgia of the left temporomandibular joint. The claim for individual unemployability was granted in a December 2002 rating decision and the claim for service connection for arthralgia of the left temporomandibular joint was granted in a February 2003 rating decision. The veteran has not filed notices of disagreement following the grant of service connection for these claims, and thus they are no

- 2 


. 
longer on appeal. See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement following denial of a particular claim for service connection cannot be construed as a notice of disagreement following the granting of service connection for that claim).

Additionally, the veteran had filed notices of disagreement as to the denial of reopening the claim for service connection for a right ankle disorder and the denial of service connection for hay fever/allergies in a July 2000 rating decision. A statement of the case was issued in December 2002. In a VA Form 9, Appeal to the, Board of Veterans' Appeals, the veteran's representative stated that the only issue being perfected was the claim for an earlier effective date for the grant of service connection for low back disorder with arthritis. Thus, the petition to reopen the claim for service connection for a right ankle disorder and the claim for service connection for hay fever/allergies are not currently before the Board. See 38 C.F.R. § 20.200 (2002) (appeal before Board consists of timely filed notice of disagreement in writing, and after the issuance of a statement of the case, a substantive appeal).

FINDINGS OF FACT

1. Major depressive disorder is manifested by virtual isolation in the community and demonstrable impairment in the ability to obtain and retain employment and has remained the same throughout the appeal period.

2. The veteran's petition to reopen his claim of entitlement to service connection for a low back disorder was received by the RO on March 2, 1992.

3. The veteran's original claim of entitlement to service connection for back disorder was received on June 26, 1975, within one year following the veteran's discharge from service.

- 3 



CONCLUSIONS OF LAW

1. The criteria for a 100 percent evaluation for major depressive disorder from
I
August 12, 1981, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002);
38 C.F.R. § 4.132, Diagnostic Code 9405 (1981).

2. The criteria for an effective date of April 18, 1975, for the grant of service connection for low back disorder with arthritis have been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156(c); 3.400(q)(2) (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although the Veterans Claims Assistance Act of2000, Pub. L. No. 106.,.475, 114	Stat 2096, became effective during the pendency of this appeal, the Board finds that it is unnecessary to address its applicability in this case in view of the disposition reached herein.	. .

I. Increased rating

The veteran is seeking an increased evaluation for the service-connected major depressive disorder. The veteran's service-connected disability is currently evaluated as follows:

30 percent		from August 12, 1981 
70 percent 		from March 2, 1992

A September 1983 VA social and industrial survey shows that the veteran described himself as withdrawn, suspicious of people, moody, and having a bad temper. He stated he had a hard time getting along with fellow employees and disliked being around others because they would pry into his personal1ife. The veteran stated he liked to be by himself. He described having nightmares once or twice a month, which involved "a lot of violence." He stated he would wake up confused and

- 4

frustrated. The veteran stated that he spent his days reading, studying, watching television, and fishing, all of which he would do alone. He added that no one would come to visit him and he would not visit anyone. He described himself as having no close attachments with people and feeling socially incompatible and uncomfortable in groups. The veteran stated that he needed a job where he could work alone but was not currently looking for work because he was unable to work.

The V A social worker stated that the veteran appeared to have few friends and that he disliked being with people. She stated that the veteran elected to be alone and did not associate with other groups of people.

A July 1983 VA psychiatric evaluation report shows that the examiner stated that the veteran did not exhibit "much affect," but did not give the appearance of being "overtly depressed." Recent and remote memory appeared intact. The veteran was able to abstract appropriately. The examiner stated that there was no evidence of delusional thinking and that the veteran denied any suicidal ideation or behavior. He concluded that the veteran had a long history of social isolation without
psychosis. He stated the veteran described having distant relationships with his family and in school, which had continued throughout most of his life. The examiner entered a diagnosis of atypical somatoform disorder.

A March 1994 VA mental hygiene clinic report shows that the veteran presented with complaints of feelings of worthlessness, helplessness, and feelings that he wanted to cry. He stated that following his discharge from service, he had moved to Alaska at his brother's suggestion and worked as a commercial fisherman for four years. He stated that following that job, he had worked as a chef in a railroad car and spent long periods of time in an isolated section of the track cooking for construction workers. The veteran reported that he was currently unemployed. The veteran was diagnosed with dysthymia. In the assessment, the therapist stated that the veteran had felt outside the mainstream of social interactions since childhood and had a history of a lack of connection to others and only moderate stability in his life.

- 5 


At a January 1995 RO hearing, the veteran stated that he had been treated for depression both during service and since service. He stated he had been prescribed antidepressants. The veteran testified that he had been unable to get a regular-paying job since being discharged from service.

A February 1995 VA psychiatric evaluation report shows that the veteran was unemployed at that time. The examiner stated that the veteran was pleasant and cooperative and in mild distress with anxiety and depression. He noted the veteran's affect was constricted. Thought processes were within normal limits and thought content was negative for ongoing suicidal ideation, intention, or plan. There were no homicidal or paranoid ideations, nor were there delusions or hallucinations. Attention span, concentration, memory, and orientation were within normal limits. The examiner entered an impression of major depressive disorder and assigned a Global Assessment of Functioning (GAF) score of 60.

A February 1996 VA psychiatric evaluation shows that the examiner stated that the veteran continued to suffer from signs and symptoms which were compatible with a diagnosis of major depressive disorder such as, significant insomnia, decreased
interest in day-to-day activities, increased feeling of guilt for both real and perceived past transgressions, decreased energy levels, decreased concentration, decreased attention span, appetite disturbances, psychomotor retardation, and suicidal ideation without intention or plan. The examiner noted that he had examined the veteran one year prior and that it appeared that the veteran's symptoms had gotten worse. The veteran reported he was working one day a week as a constable in a court. The examiner stated that the veteran was cooperative with a constricted affect. Mood was described as "depressed." Thought processes were within normal limits, and thought content was negative for any active or ongoing suicidal ideations, intentions, or plans. The examiner stated that there were no delusions or hallucinations present. He entered a diagnosis of major depressive disorder, moderate to severe in nature. He entered a GAF score of 65.

A February 1996 private psychiatric consultative examination report shows that the veteran stated he was working part-time as a court marshall but that this job made

- 6 


him "very nervous." He stated that he had had chronic suicidal ideations since the
accident in service in 1974 but denied any attempts, methods, or gestures. The
I
examiner stated that the veteran was well groomed and offered relevant and
productive material during the interview. His speech was described as relevant and
I
coherent. The examiner stated that the veteran denied any delusions, hallucinations,
obsessions, compulsions, or phobias. There was no loosening of associations. The
examiner stated that the veteran was able to recall one or two items in immediate
memory but that his ability to concentrate was excessively p00r. He stated that the veteran had poor insight and judgment. The examiner concluded that the veteran's limited social and vocational functioning was consistent with his period of
unemployment and consistent with his mental status examination. He added that the veteran presented with symptoms of depression in addition to significant suspiciousness, which had been preventing his ability to function vocationally and socially since the car accident. The examiner entered a diagnosis of mood disorder
with mixed features of depression and paranoia. He stated that the veteran's
prognosis was "poor."

A September 1996 VA outpatient treatment report shows that the veteran was seen with complaints that his psychiatric medication had been less effective. The examiner stated that the veteran was more depressed, feeling hopeless, sleeping less, and having some suicidal thoughts, but no specific plan. He entered a diagnostic impression of depression.

A November 1996 VA outpatient treatment report shows that the veteran underwent neuropsychiatric testing. The psychologist stated that the veteran's score in the "WAIS- R" test suggested an overall intellectual functioning with the low average range, which represented a significant decline in intellect compared to what would be expected for a man who completed a four-year degree in business. He added that performance on the Wechsler Memory Scale suggested borderline range 'recall memory for auditory-verbal' and visual-figural input. He stated that clinical observations suggested organic mental problems, which he thought could be due to emotionally-based interference with concentration.

- 7


A March 1997 VA outpatient treatment report shows that the veteran complained that his depression had worsened during the past three to, four days and that he
 needed to talk to someone. He reported that he worked one day a week and that he stayed at home and kept to himself on the other days. The veteran described feeling worse after having a recurring dream of the accident while in service.

A June 1998 VA psychiatric evaluation report shows that the examiner stated that the veteran's current symptoms were diminished memory, problems concentrating, staying in bed much of the time, and the inability to work because of conflicts with, other employees. The examiner described the veteran as constricted, but noted that there was no thought blocking. He stated the veteran's demeanor was appropriate and that the veteran denied any hallucinations, delusions, or other psychotic symptoms. The examiner stated that the veteran took the Beck Depression Inventory test, which results were consistent with "extremely severe depression." He entered a diagnosis of major depressive disorder and assigned a GAF score of 55.

A December 1998 letter from a private psychologist shows that he had seen the
veteran in October 1998 to evaluate how his service-connected disabilities affected
his employability. He stated that the veteran was moderately depressed. He stated he had reviewed numerous documents, which documents he listed. He stated that
the veteran's psychiatric disorder was "extremely debilitating" and had been largely resistant to treatment. He added that it was his professional impression that the veteran had become more reclusive and dysfunctional. He concluded that based upon the nature, severity, and chronicity of the veteran's service-connected disabilities and corresponding functional limitation that the veteran was "presently and forever incapable of substantial gainful employment."

An April 1999 VA outpatient treatment report shows that the veteran reported some improvement in his mood. The registered nurse noted that the veteran still had great difficulty managing his free time in that he was quite isolated in his home, which she noted was "by choice." He stated that the veteran's depressive symptoms appeared slightly improved since his last appointment.

- 8 


A July 1999 VA outpatient treatment report shows that the veteran complained of problems sleeping, lack of interest, feelings of hopelessness/worthlessness and low energy. The veteran denied suicidal thoughts. The examiner stated that the veteran
 exhibited signs of generalized anxiety disorder and possible social phobia. The veteran stated that he had had approximately 30 jobs since getting out of service and
that he kept getting fired. He stated that he had trouble with energy and would not
show up for work. He reported living alone and having no contact with relatives and claimed to have no friends. The examiner stated that the veteran's thought content was normal and that his thought processes were logical and coherent. There were no homicidal or suicidal ideations and' no auditory or visual hallucinations. Insight and judgment were "fair." The examiner entered a diagnosis of chronic major depressive disorder with anxiety symptoms and assigned a GAF score of 45.

A December 2000 VA psychiatric evaluation report shows that the examiner
indicated that he had reviewed the veteran's medical records. He noted that the
veteran had been assigned a GAF score of 45 in July 1999, which was indicative of "severe functional impairment." The examiner stated that the veteran's appearance, attitude, and behaviors were within normal limits, but noted that the veteran's attire was soiled and unkempt. He reported the veteran made poor eye contact while answering questions. Sensorium was noted to be intact and speech was described as "under productive" and with a lack of spontaneity. The examiner stated that the veteran's thought processes were generally/rational, coherent, and goal directed. He noted that there was a significant response latency due to psychomotor retardation. He stated the veteran did poorly on simple tasks of short-term memory and concentration, which he attributed to the v7teran's depression. The examiner described the veteran's mood as markedly dysphoric. He stated that the results of the current evaluation were consistent with a diagnosis of severe, chronic major depression. He described the veteran's current symptoms as severe dysphoria, prominent psychomotor retardation, significant impairments in motivation and energy level, episodes of anxiety and distress, marked anhedonia, prominent feelings of negativity and low self-worth, feelings of despair and hopelessness, and marked social isolation. He noted that the veteran denied suicidal ideation at this

- 9

time and that he did not believe the veteran presented as an imminent suicide risk. He stated, "Nevertheless, this situation would require ongoing monitoring from those working with him." The examiner entered a diagnosis of major depressive
I .
disorder, chronic and severe, and assigned a GAF score of 40. He made the
following conclusion:

While [the veteran's] basic skill for independent living is adequate, his severe and chronic depression often impair his actual performance of these activities, as evidenced by his poor grooming and soiled attire during the current exam. . .. He reports that due to his decreased motivation and energy, he rarely goes to stores and usually will have his groceries delivered. . . . ' He has the skills to use public transportation. However, his depression' would likely interfere with him doing so on a reliable basis. His current level of personal and social adjustment is severely' impaired. This veteran's level of occupational functioning also presents as severely and very likely chronically impaired. Based on this man's history and his presentation today, it is my opinion that he is not suitable for any level of gainful employment, even if a job involves simple low-stress work-related duties. He would have marked problems in maintaining himself adaptively or appropriately in any type of competitive work situation. His history suggest[s] that he has attempted to find many jobs since he has been a civilian, but cannot hang onto them, due to this depression.

The examiner recommended that the veteran still continue treatment and stated that the veteran's prognosis was "guarded-poor."

- 10

February and March 2001 VA outpatient treatment reports show that the social worker noted that the veteran continued to "deal with a very solitary lifestyle, with no friends."

Under the applicable criteria, disability evaluations are determined by the application of a schedule of ratings which is based an average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002). Separate diagnostic codes identify the various disabilities. VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The veteran is contesting the disability evaluation that was assigned following the grant of service connection for major depressive disorder. This matter therefore is
to be distinguished from one in which a claim far an increased rating of a disability
has been filed after a grant of service connection. The United States Court of
Appeals for Veterans Claims (Court) has observed that in the latter instance, evidence of the present level of the disability is of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), and that as to the original assignment of a disability evaluation, VA must address all evidence that was of record from the date the filing of the claim on which service connection was granted (or from other applicable effective date). See Fenderson, 12 Vet. App. at 126-127. Accordingly, the evidence pertaining to an original evaluation might require the issuance of separate, or "staged," evaluations of the disability based an the facts shown to exist during the separate periods of time. Id. The Board notes that the RO has staged the veteran's evaluation by assigning a 30 percent evaluation from August 12, 1981, to March 1, 1992, and a 70 percent evaluation as of March 2, 1992.

When all the evidence is assembled, VA is responsible far determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

- 11 
Since 1981, the rating criteria for psychoneurotic disorders have changed two times in December 1988 and in November 1996. The Court has held that when a regulation changes after a claim has been filed but before appeal process has been completed, the version most favorable to claimant will apply. Karnas v. Derwinski, 1 Vet App. 308, 313 (1991); see 38 U.S.C.A. §5110 (West 1991).

In 1981, the rating criteria for psychoneurotic disorders were as follows:

The attitudes of all contact except the most intimate are so adversely affected as to result in virtual isolation in the community. Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as phantasy,
confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior. Demonstrably unable to obtain or retain employment - 100 percent disabling.

Ability to establish and maintain effective or favorable relationships with people is seriously impaired. The psychoneurotic symptoms are of such severity and persistence that there is pronounced impairment in the ability to obtain or retain employment - 70 percent disabling.

Ability to establish or maintain effective or favorable relationships with people is substantially impaired. By reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels are so reduced as to result in severe industrial impairment - 50 percent disabling.

- 12

Definite impairment in the ability to establish or maintain effective and wholesome relationships with people. The psychoneurotic symptoms result in such
reduction in initiative, flexibility, efficiency and reliability levels so as to produce considerable industrial impairment - 30 percent disabling.

38 C.F.R. § 4.132 (1981).

In December 1988, the rating criteria for psychoneurotic disorders were as follows:

The attitudes of all contact except the most intimate are so adversely affected as to result in virtual isolation in the community. Totally incapacitating psychoneurotic
symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior. Demonstrably unable to obtain or retain employment 100 percent disabling.

Ability to establish and maintain effective or favorable relationships with people is severely impaired. The psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment - 70 percent disabling.

Ability to establish or maintain effective or favorable relationships with people is considerably impaired. By reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels are so reduced as to

- 13 
result in considerable industrial impairment - 50 percent disabling.

Definite impairment in the ability to establish or maintain effective and wholesome relationships with people. The psychoneurotic symptoms result in such
reduction in initiative, flexibility, efficiency and reliability levels so as to produce definite industrial impairment - 30 percent disabling.

38 C.F.R. § 4.132 (1988).

As of November 1996, the rating criteria for mental disorders are as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or
communication; persistent delusions or hallucinations;
grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name - 100 percent disabling.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with

- 14

periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships -70 percent disabling.

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract
thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships - 50 percent disabling.

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) - 30 percent disabling.

38 C.F.R. § 4.130 (2002).

- 15 

After having carefully reviewed the evidence of record, the Board finds that the evidence supports a 100 percent evaluation for major depressive disorder from
August 1981 to the present. The reasons follow.

Initially, the Board notes that in Johnson v. Brown, 7 Vet. App. 95, 99 (1994), the Court stated that if the veteran's symptoms of a psychoneurotic disorder met one of
the three criteria (of the criteria in effect as of December 1988), then a 100 percent
rating was required. There are three different criteria that can be applied to the veteran's symptomatology between 1981 and the present time; however, it must be noted that if an increased rating is based upon a change in the rating criteria, that the increase cannot be given an effective date earlier than the effective date of the regulation change. Green v. Brown, 10 Vet. App. 111, 117(1997) citing
38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. §§ 3.114(a), 3.400(p) (2002). Here, however, the 100 percent criteria in effect in 1981 and 1988 were the same (except that VA changed the spelling of phantasy to fantasy). Thus, while the holding in
"Johnson did not come out until 1994 and applied to the criteria in effect as of
December 1988, such holding is applicable to the criteria in effect prior to
December 1988 since such criteria did not change substantively.

The evidence in this case establishes that the veteran has been socially isolated since 1981, which clearly continues to the present, and he subsequently has also been determined to be unemployable due to his service-connected major depressive disorder. Specifically, in July 1983, the veteran stated he had distant relationships with his family and friends. The examiner stated that the veteran had a long history of social isolation. In September 1983, the veteran described himself as withdrawn and suspicious of people. He stated he liked to be by himself and spent his days alone reading, watching television, fishing, etc. The social worker noted that the veteran appeared to have few friends and did not associate with people. In March 1994, the therapist noted that the veteran had a history of a lack of connection to others. In February 1996, the examiner stated that the veteran had limited social and vocational functioning and that the veteran's psychiatric disorder had prevented him from being able to function both vocationally and socially since the car accident in service. He described the veteran's prognosis as "poor."

- 16

In June 1998, the examiner stated that the veteran was unable to work because of conflicts with other employees. In December 1998, a private psychologist stated that the veteran's psychiatric disorder was "extremely debilitating" and had been
resistant to treatment. He determined that the veteran was "presently and forever incapable of substantial gainful employment." In April 1999, the nurse noted that the veteran was quite "isolated" in his home, which was "by choice." In July 1999, , the veteran reported that he lived alone and had no contact with relatives and no friends. The examiner entered a GAF score of 45. In December 2000, the examiner, stated that the veteran's psychiatric disorder caused "marked social isolation." He stated that the veteran's current level of personal and social adjustment was severely impaired and that his level of occupational functioning was severely and "very likely" chronically impaired. He determined that based upon the veteran's history and his presentation at that evaluation that he would not be suitable for any level of gainful employment.

The Board finds that the above-described evidence shows that the veteran has virtually isolated himself from having favorable relationships with people. This is shown throughout the appeal period. The veteran has not varied in his report of his symptoms as to the fact that he keeps to himself and avoids interaction with people. Additionally, the veteran has not been able to hold a job, and medical professionals have attributed such to his service-connected psychiatric disorder. Thus, the veteran meets at least one of the criteria under the regulations in effect in 1981 and 1988. That criteria can be applied to the current symptoms as well, since this claim is considered to be on appeal since 1981. See Karnas, supra.

The Board is aware that not all the evidence supports the grant of a 100 percent evaluation for major depressive disorder. However, the Board is responsible for weighing the evidence of record and must resolve any doubt in favor of the veteran. The evidence clearly shows that the veteran has difficulty in his social interaction and has been described by medical professionals from nurses to psychiatrists to be isolated from friends and family. Additionally, medical professionals have stated that the veteran has been unemployable since being discharged from service and

- 17 

have attributed his inability to work to the service-connected major depressive disorder. Finally, the veteran has been assigned GAP scores of 40 and 45, which contemplate the inability to work. See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 46-4 7 (4th ed. 1994) (The GAF score is defined as a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness"). Such evidence supports the grant of the 100 percent evaluation for major depressive disorder. Thus, the Board has resolved, all reasonable doubt in favor of the veteran and is granting the 100 percent evaluation back to August 12, 1981, for major depressive disorder.

II. Earlier effective date

Service connection for a low back disorder was granted by the Board in October 1999 and effectuated in a July 2000 rating decision. The RO assigned an effective date of February 4, 1992, for the award of service connection. The veteran contends that he is entitled to an effective date back to his date of discharge, which, was in April 1975.	
The procedural history of the veteran's claim shows that he filed an original claim for compensation for a "back condition" on June 26, 1975. This claim was denied
in a September 1975 RO rating decision. A petition to reopen the claim was denied by the RO in June 1981, which denial was affirmed by the Board in a June 1983 decision. Other attempts to reopen the claim were denied by the RO in 1985 and 1987.

In March 1992 the veteran submitted a petition to reopen this claim. Along with this petition, he submitted copies of service medical records not previously in the claims file. The service medical records showed that the veteran had been diagnosed with a herniated nucleus pulposus and narrowing of the joint space at L4L5 and L5-S 1. It was on the basis of these service medical records and the fact that the post service medical records showed degenerative disc disease in the same location as that which was shown in service that the Board granted service connection for the low back disorder.

- 18 

Except as otherwise provided" the effective date of an evaluation and award of pension, compensation, a claim reopened after final allowance . . . or a claim for increase will be the date of receipt of the claim or the date entitlement arose,
whichever is the later. 38 C.F.R. § 3.400 (2002). The effective date based on a claim received after final disallowance will be date of receipt of the new claim or the date entitlement arose, whichever is later. 38 C.F.R. §§ 3o4OO(q)(ii) and (r)
(2002). However, where new and material evidence consists of a supplemental report of service department records, received before or after the decision has become final, the effective date should agree with the evaluation (since it is considered these records were lost or mislaid) or the date of receipt of the claim on which the prior evaluation was made, whichever is later, subject to the rules on original claims filed within one year after separation from service. 38 C.F.R. § 3.4OO( q)(2) (2002).

I
The retroactive evaluation of disability resulting from disease or injury
subsequently service connected on the basis of the new evidence from the service
department must be supported adequately by medical evidence. 38 C.F.R.
§ 3 ,156( c) (2002). Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly except as it may be affected by the date of the original claim. Id. This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the Department of Veterans Affairs. 38 C.F.R. § 3.156(c).

As stated above, the veteran seeks an effective date of his date of service discharge. The Board finds that applying the law to the facts in this case, an effective date of April 18, 1975, for the grant of service connection for low back disorder with arthritis is warranted. Here, the veteran filed an original-claim for compensation for a "back condition" within one year following his discharge from service. See
38 C.F.R. § 3,400(b)(2)(i) (2002); see also 38 U.S.C.A. §§ 5UO(a) and (b)(1) (West 2002). Given that the newly submitted evidence upon which the Board determined that service connection was warranted consisted of previously unknown service

- 19 

medical records, and these records were instrumental in the grant of his claim, the Board finds that the appropriate effective date for his claim is the day following the
date of his discharge from service. See id. Accordingly, the Board grants an earlier
effective date of April '18, 1975, for the award of service connection for low back disorder with arthritis.

ORDER

Entitlement to an initial evaluation of 100 percent as, of August 12, 1981; is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to an effective date of April 18, 1975, for the award of service connection for low back disorder with arthritis is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision. We are in the process of updating the form to reflect changes in the law effective on December 27, 2001. See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103,115 Stat. 976 (2001). In the meanwhile, please note these important corrections to the advice in the form:

. These changes apply to the section entitled  "Appeal to the United States Court of Appeals for Veterans Claims." (1) A "Notice of Disagreement filed on or after November 18, 1988" is no longer required to appeal to the Court.

- 20


(2) You are no longer required to file a copy of your Notice of Appeal with
VA's General Counsel.

     In the section entitled "Representation before VA," filing a "Notice of Disagreement with respect to the claim on or after November 18, 1988" is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.

- 21 

